                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MICHAEL O’CALLAGHAN                                Case No. 3:12-cv-0201-YY

               Plaintiff,                          ORDER DENYING EMERGENCY
                                                   MOTION FOR INJUNCTIVE RELIEF
        v.

 CITY OF PORTLAND, GREGORY
 FRANK, and KURT NELSON,

               Defendants.


Michael H. Simon, District Judge.

       Plaintiff dated and filed his Emergency Motion for Injunctive Relief on March 16, 2020.

ECF 306. The Court, however, previously dismissed this lawsuit with prejudice (ECF 302) and

entered judgment on January 17, 2020 (ECF 303). Plaintiff did not appeal. Because final

judgment on the merits has been rendered, Plaintiff’s Emergency Motion for Injunctive Relief is

improper and, therefore, DENIED.

       IT IS SO ORDERED.

       DATED this 25th day of March, 2020.

                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge



PAGE 1 – ORDER
